AO 93 (Rev.   II   /l 3) Search aod Seizure   Wrrart



                                                  Umrso Srares Drsrrucr CoURT
                                                                             for the
                                                               Western District of Missouri

                      In the Matter of the Search       of                      )
               (Brielty describe the property to be    searched                 )
                   oridentifythepersonbynameandaddress) )                              CaseNo. 18-SW-00361-JTM(LMC)
           The residence is located at 2201East 38th            Street,         )
                Kansas Ci$, Jackson County,             Missouri,               )
               located in the Western District of       Missouri                )
                                                       SEARCH AIYD SEIZT]RE WARRANT
To:         Any authorized law enforcement officer
         An application by a federal law enforcernent officer or an attorney for the govemment requests the search
of the following person or property located in the            Western District of                         Missouri
(identifu the person or describe the proryrty la be searched and give its location)i

    2201 East 38th Street, Kansas City, Jackson County, Missouri, is a grey in color three-story, single family residence. The
    numbers "2201'are displayed on the east side of residence above the front door. lt is the first structure south of 38th Street
    and is situated on the east side of Brooklyn Avenue.



        I find that the affrdavit(s), or any recorded testimony, establish probable cause to search and seize                the person or property
described above, and that such search will reveal gdentify the percon or descibe the property to be seized):
     (See Aftachment A).




                                                                                  O
            )ffEARE COMMANDED             to execute this warrant on or before t fi >/ t!                   (not to exceed t4 days)

      ff    in the daytime 6:00 a.m. to 10:00 p.m. fl at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The offrcer executing this warrant, or an offrcer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Laiuana M. Counts
                                                                                                    (Unitel States Magistrate Judge)

      ilPursuant to l8 U.S.C. $ 3103a(b), I find that immediate notification may have an adverse result listed in l8 U.S.C.
$ 2705 (except  for delay of rial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriatc box)
      日 for___days βο
                    ′ゎαC′ ″Jの                          同 undl,the   factsjus● 1



哺      d ttd耐                         _

City and     state:               Kansas City, Missouri                                  Honorable Lajuana M. Counts, U.S. Magistrate Judge
                                                                                                          Printed name and title
A093(Rev l1/13)Search and Scセ urc Wamnt eagc 2)

                                                                         Return
Casc No.:                              Date and time warrant executed:              Copy of warrant and inventory left with:
   18-SW¨ 0031‐ JTM(LMC)         /O ' c:L,        -2c'td                               fi es, D e.^-r(6 / tN , F,,
                                                                  t 7 iS   iltuo(
lnventory made in the presence of :
                                          )op t           Sern.,t$r-.(
lnventory of the property taken and name of any person(s) seized:

         SCe        S ir rl t tt e )
                                           iQ;ftv'-   '




                                                                   Certifrcation


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:    /0′ OS― aO′ τ


                                                                             Sの     パト〕   〕2ooこ
                                                                                      黙 ィ ナ
                                                                                              Par″ ″         ″itle
                                                                                                     “   “
                                                                                                                        ｏ¨ ｏ﹂
                                                                                                                 Ｎ 一ｏ 日 ¨                                                                                  Σ く ∞﹁ ∞   ∞ｄｏＮ卜 ヽｏ︼ ¨
                                                                                                                                                                                                                                ｏ一ｏ● ︶Ｅ ﹂∝
    ｏ一ｃＯＥ う０００ ﹁ｏ一０一
                   ｏ﹂Ｆこ６０と﹂                              Ｅ ００﹂００∞ ＞＞∽                                                                                                            ∽“Ｃω一
                                                                                                                                                                                     ヒ っυＯ の ﹂０工ＰＯ           ∽だ ＯＥ Ｄｏ０６           ∞∞
            ｃ２ ´ｔ ２ ヒ Ｅ ●                                Ｅ ｏｏ﹂﹁ｏ∞ ヽ
                                                                  く´∽                                                                                                       ０２ ﹂ｏ′ く ，ｃ２ ︺ｔ ＤＥ Ｅ く           ｃ２ ´Ｅ ＤＥ Ｅ く        Ｎ∞
 つ０だ ｏｏｏ● ¨Ｅ ｃヽ ″ｃｏｏ ｏｃ●ｏ ヽ 一ＯＥ Ｎ
          ﹂０３ ０﹂０ ﹂０∽ｏＯ﹂０                                    ●ａ ⊃
                                                      Ｅ ０９ ピ 一                                                                                                                        ヒ ５０００ ﹂０工“〇
                                                                                                                                                                                 ∽″ＣＯ 一                       И″ＣＯ´
                                                                                                                                                                                                                  ヒ う０〇〇          Ｈｍ
 Ｅ Ｏ﹂﹂ ∽︶ｃｏＥ ぅ００ つ つ０︺∞一
                       ０﹂ Ｆこ ●０と ﹂
               Ｈ∞い卜一                      ０﹂００ ﹂ｏゝ ｏ。 工〓 ヽ” ︲ ´
                                                              こ ｏｏ﹂ ｏた ０″ｏＯ ⊃                                                                                                    ﹂ＯＰ３αＥ ＯＯ ﹂０３ ｏト              ００Ｃ０ 〇一
                                                                                                                                                                                                                     ＞］           Ｏｍ
                                                  ，
〇〇い∪いくＯＯ ¨
         Ｚ∽卜〇日∞≧′∽］Ｚ一
                    工υくて
                       ピ］                                                                                                                                                                                     ﹂０“う Ｑ Ｅ Ｏ∪
〓０つ０ヽこ﹂０ゝ ０︺、０一コαＥ Ｏ０ ０ｃ一
                        工ｏ●ヽ
                           ど︲］
        ，
            ＣＯｔ Ｃ       ＣＬ ヒ ●             Ｅ ００﹂いた ０“∽０ぅ Ｃ一０い●Ｏ ｏリンＸ０２                                                                                                      つｏｔ ｏＦ く ︲ｃ２ ︶て ぅＥ Ｅ く           ｃ２ ︶Ｅ ＤＥ Ｅ く         〇凶
                    ，
Ｂ ぜ ０′ ● ¨ｃｔ 一
             ● ｃｏｏ ３ ｘＯ一 ＯＥ Ｅ ● ＨＨ
        ヒ ﹂００とい﹂０十ＰＱ一
        一           ＯｏＯ∝                        Ｅ ｏＯ﹂¨ｃ一
                                                       ｃ一つ Ｃ一０一
                                                              ＯｏＬ                                                                                                                ∽︺Ｃ〇一
                                                                                                                                                                                     ヒ っυＯ の ﹂０〓″〇            ∽“ＣＯｒ﹂う０００          ∞Ｎ
       ０三 ｒ Ｏｃ〓 ｏ ﹂
                  ｏ 理ＰＯ≦                         Ｅ ｏ Ｏ﹂ はｃ一
                                                          ｃ一Ｏ Ｃ一０一
                                                                 ０ ●Ｌ                                                                                                                ヒ っ００ ０ ﹂０エツ〇
                                                                                                                                                                                 ∽ＰＣＯ´                        ∽Ｐｃｏｒ、うりＯＯ          卜一
        ∽Ｏ ｃヽ ●¨●ヽこ つ０だ ０∽∽く                 こ ０だ 工潔 ′¨●つ ０﹂﹂ ゛∽“∞ じ〓 ∽０一
                                          いＮ ″                            Ｑ                                                                                                 ﹂０∽∽０００く ＯＣ ● ∽ゼ ●ｃ Ｆこ ●０た ﹂
                                                                                                                                                                          ∽０一                                    ﹂ｏ 工︶○           ΦＮ
                                                     ，
                                                              “一ｎＣ コ Ｃ一０﹂“∽
                                          ｃ３ ０﹂Ｏ ｃ 一︲ ｃｃ００﹂ ゛﹂一
                 Ｎ●¨●Ｅ
             ∽ＯＣ 一                               ¨●つ ｏ﹂∝ ∽いｏ∞ υ■∽∞一
                                                                  〇                                                                                                         つｏだｏ′ く ，ｃ２ ″Ｅ ぅＥ Ｅ く            ＣＯ “ 一
                                                                                                                                                                                                                  Ｃう Ｆ〓 Ｃく        いＮ
つ０つ０〇 一ＯＣ ● Ｏ Ｆこ ⊆０ ﹂０ いＯｘ００ つ０ゼ ０∽∽く     Ｃゝ ０﹂Ｏ Ｃ一︲ｃ     ∞″∽Ｑぅ Ｃ一０﹂０∽
                                                    ＣＯｏ﹂∽﹂一
                                           ，
                                                 Ｅ ｏＯ﹂ の■ ●Ｐ∽０ コ Ｃ一０﹂ｏ∽                   〇ヾ             ］＞ 〇ヾ≧ ′∽                     ヽ
                                                                                                                                       メ “∽               ＯＯ卜ヾ ⊃ ＞ の                 Ｃぅ¨Ｏ Ｃ ●エ                 Ｅ ﹂Ｏｇ こ            ヾＮ
                                                Ｅ ｏＯ﹂∽﹂一
                                                       ∞一∽０っ Ｃ一０﹂●∽                       凶Ｎ              ∝ 二¨っ０﹂
                                                                                                       ﹂０〇一                           ０¨●〓 ﹂０エ             いい日〇 いＬ                      ０＞ｏ∝
                                                                                                                                                                                     ﹂０＞一                      Ｅ ﹂０留 こ            ｍＮ
    い コ く ∪ ﹂ＯＰ∽０こＯＣてく′ 一ＯＣぅ０ ∝ い                            ヒ０〓 Ｃ一
                                                          ヨＮ ´                                                                                                                     ｃＯＥ ｃぅＥ Ｅ く               Ｃ〇一
                                                                                                                                                                                                               夕一ＣＤ一
                                                                                                                                                                                                                   ヒＥ く           ＮＮ
                                               こ００﹂¨Ｃ一
                                        つ００●０コ︲´     Ｃ一Ｏ Ｃ一一ＯＣ一
                                                              ０“υ●Ｃ一
                                                                   〓０
                                            ｃＣ００﹂ ¨Ｃ一
                                                    Ｃ一Ｏ Ｃ一″ＯＣ一
                                                             一 ｏＯ ●Ｃ一
                                                                    工∪                                     ∞一Ｎ                        ＯυＣｔ Ｏ Ｚ             ∞Ｎいい〇∞                    Ｃ ぅ¨ＯＣ ●エ                 ´
                                                                                                                                                                                                               ヒ﹂●０と﹂             ［Ｎ
                                                Ｅ ｏＯ﹂∽﹂一
                                                       ●響∽０っ Ｃ一０﹂ω∽                                     ШＺ 一
                                                                                                           Ｚ     く ﹁              ∽Ｅ ﹂く ＮＯｃｏＥ 〓            〇∞い卜いい                    Ｃぅ∝ＯＣ●エ                   ″
                                                                                                                                                                                                               ヒ﹂●０と﹂             ＯＮ
                                                Ｅ ００﹂∽﹂一
                                                       ０一い０５ Ｃ一０い０∽                                     ШＺ 一
                                                                                                           Ｚ     く ﹁              ∽Ｅ ﹂く ＮＯｃｏＥ 〓            Ｏ ｍＯ ∝ ０ “                Ｃ っばＯ Ｃ∞エ                 ´
                                                                                                                                                                                                               ヒ﹂００と﹂             一Ｈ
                                                Ｅ ００﹂∽﹂一
                                                       ●り∽０ぅ Ｃ一０﹂０∽                      〇∞ｍ             〇∞ ∞ ＜ ．﹁                 Ｅ ﹂く ＮＯｃＯＥ 〓            寸 い∞ ∞卜ｍ                  Ｃ ぅ０﹁ Ｃｍエ                                    ∞Ｈ




                                                                                                                                                                                                                 E
                                                                                                                                  ，
  〓 ぅヽこ 当 く ∪ ００だ ０∽∽＜ ∽Ｏ ｃう０ ∝ ∞ｄ
  一                                                        ＯＨ Ｅ Ｏだ                                                                                                                         ｃＤＥ Ｅ く
                                                                                                                                                                             ０８ ８ ′ く ，ｃ２ “一                 ｃｐ ´を ぅＥ Ｅ く         卜Ｈ
                                                            ∽Ｑぅ Ｃ一０い●∽
                                         二〓≧′０∽●ｏＣ一︲Ｃ﹂００﹂∽﹂●︶
                                                 Ｅ   ０ ０ ﹂ ∽﹂   ヤ∽０ っ Ｃ   ０﹂０∽            いヾ       ゝ一
                                                                                                    ｏ﹂ ﹂ｏＯＣｏ﹂ｏの ｏ〓０コ∝                 ∽う﹂う ０﹂             寸［一〇いい Ｚ 一                 ﹂０＞一
                                                                                                                                                                                        ０＞０∝                   Ｅ滝 留 こ             ΦＨ
                                                 Ｅ   ｏＯ﹂ ∽      一∽０ っ Ｃ   ｏ﹂∞∽            い０       ＞一
                                                                                                    ０﹂ ﹂００ ＣＯ﹂０● ０〓０ ぅα               ∽う﹂う ０﹂             ∞Ｎ日∞い［卜一                   ﹂ｏ＞一
                                                                                                                                                                                        ｏ＞ｏ∝                   一
                                                                                                                                                                                                               ヒ ﹂００﹂こ            いＨ
                                                 Ｅ   ０ ０ ﹂ ∽﹂ ● ︶∽０ っ Ｃ   ｏ﹂ｏ∽                            Ｎ︲Ｘ∝∪                        ＞ＯＯ ∽               ∞ ¨い００寸                   Ｃぅ０つＣ ●エ                  Ｅお 留 こ             ヾＨ
                                                 Ｅ   ０ ０ ﹂ ∽﹂ ●Ｐ∽０ う Ｃ    ｏ﹂ｏ∽                          ］Ｚ 一
                                                                                                           Ｚ     く ﹁              ∽Ｅ ﹂く ＮＯｃｏＥ 〓            卜いい寸∞ ∞                   Ｃぅ∝０こ ０エ                  Ｅお 留 こ             ∞Ｈ
       い ¨    Ｏ υ いＯ Ｃぅ０∝ 寸Ｎ
         コく ０ 一                                 Ｎ●¨ Ｏ Ｆ、 Ｃ 一つ ０ ０ ●０ コ ︲ Ｈ Ｈ ｃＣＯ 〓
                                           ∽Ｏ Ｃ 一                                                                                                                                  ｃｏＥ ｃＤＥ Ｅ く               Ｃ〇一
                                                                                                                                                                                                               夕を ぅＥ Ｅ く
                                         〓 〓 ≧´ ０ ∽●ｏ Ｃ 一︲Ｆ 、０ ０ ﹂ ∽﹂一０″００ っ Ｃ 一０﹂０∽
                                                                                                        ］Ｚ 一
                                                                                                           Ｚ     く ﹁              ∽Ｅ ﹂く ＮＯｃｏＥ 〓           ［ＯＮＮＮ∞                     ＣっばＯＣ ｍエ                   Ｅお 留 こ            Ｈ［
                                                     E



                                                 Ｅ ｏ Ｏ ﹂ ∽と ω︶∽０ つ                       〇∞ｍ             Ｏ∞ ｍ ．
                                                                                                              く ．﹁                 ∽´
                                                                                                                                    ヒ ﹂く ＮＯ ＣＯＦと ﹁         ︼¨∞い∞∞                    Ｃ Ｄ”ＯＣ ●Ｉ                  Ｅお ８ こ            ＯＨ
                                                        ∽０っ Ｃ一０﹂“∽
                                                Ｅ ００﹂∽た０一                                 銀Ｎ              卜 いＨト                      ∝﹂ｏ一 ∽ぃｏ ヽこ         い∞Φ卜０卜∞］ヽこ］                   ０一
                                                                                                                                                                                        ﹂一∝                     ´
                                                                                                                                                                                                                と﹂００と﹂
                                                 Ｅ ｏＯ﹂ ∽た ＯＰ∽０ っ Ｃ一０﹂ｏ∽                 Ю∽い︲∞ＮＮ          ﹂Ψ ３ ３                 ＞﹂ＣＯ Ｑ ●０≧ ′ Ｆ お Ｏ ｃ一
                                                                                                                                                    ≧′    い∞∞∞ＨＯ﹂υ                     ｏこ一
                                                                                                                                                                                         ∝                      Ｅお 留 こ
           コく ∪ ⊃ ∝∝ ｏＯｃぅ０∝ ト
    ∝∪く い０ ¨                                  Ｎ●¨ＯＥ Ｃ一つ０﹁●ｏコ︲Ｏ ｒ
                                            ０⊆一                こ０〓                                                                                                                       Ｃコ Ｆ こ Ｅく
                                                                                                                                                                                    ＣＯ “ 一                   ｃ２ ´Ｅ ぅＥ Ｅ く
                                           ゝ ０∽“ＯＣ一，Ｃ
                                         二Ｐ一              “″∽０っ Ｃ一０﹂●∽
                                                    Ｅ００﹂０﹂一
                                            ，
                                                 Ｅ ｏ Ｏ﹂ ∽と ●Ｐ∽０ っ Ｃ一０﹂ｏ∽                  ∽せ               ＬＯ ，≧ ゼ ●Σ
                                                                                                   ＣＯく ´ｂ Ｏ一                            〓 ０∪              ヾＨＯ寸Ｎく ﹂                   Ｃ Ｄ¨Ｏ Ｃ ●エ                 ´
                                                                                                                                                                                                                こ﹂００た﹂
                                                Ｅ ｏＯ﹂∽﹂一
                                                       ●´∽Ｑぅ Ｃ一０﹂０∽                       〇寸              ∪ ６ ●い﹂                      ﹂０¨う∝              い∞ ∞い寸，Ｏ寸 ∞                Ｃ っばつＣ ●エ                  一
                                                                                                                                                                                                                ヒ﹂∞０と﹂
                                                        い０ぅ Ｃ一０﹂●∽
                                                Ｅ ｏＯ﹂∽た０一                                 ∞ｍ               〇〇Ｎ                  ＞﹂Ｏ Ｆこ く ＯＣ Ｏあ 一ｙｏＯに     ｍｍＯ∞ヾ∞Ｈイニ∝                   ﹂ｏ＞一
                                                                                                                                                                                         ｏ＞ｏ∝                   Ｅ ﹂∞留 ﹂
                                                Ｅ ｏＯ﹂ｏた０″∽ＯＤ ｃ一０﹂●∽                                        ＯＯ凶                  む ＯＥ ﹂く ０三聖´ 〓００∝        ∞∞寸卜ヾ∞︼イニ∝                   ﹂ｏ＞一
                                                                                                                                                                                         ｏ＞●∝                   Ｅ ﹂“留 こ
                                                        ∽Ｑぅ ｃ一０﹂●∽
                                                Ｅ ００﹂∽た０︺                                 ∞∞              〇ヾ０ ∝                                            ヾ ビ¨ ｒ一 Ｈ ∝                ﹂０＞一
                                                                                                                                                                                         ｏ＞ｏ∝                   Ｅ ﹂０２ ﹂




                                                                                                                                          0
  く ﹂Ｚ ︲ ｙｏＯ︺∽ ﹂０つ 一
                   っｏ 工∽ ＯＣｏ﹂Ｏ ｏ●ト               Ｅ ｏ Ｏ﹂ ∽た ０一∽０ っ Ｃ一０﹂０∽                  〇寸                Ｎ凶                         〓０〇 一
                                                                                                                                           〇              ｏｏ∞ｏΣ ｚ                     Ｃ Ｄ∝ＯＣ ●エ                 Ｅ ﹂０２ ﹂
    ｃｐ“ｅｔ ３ ● 、
              ３一だ ０３σ ●モ ●Ｅ●こ                                ＣＯ “ ●ｏＯコ                   ﹄００ 〓●υ          〇〇Ｏｔ‘
                                                                                                          一                              ０ ﹂Ｓ一                ●■ ００
                                                                                                                                                            ■ 一                        ｏＯお 一ヨ∽                    ８ 占          “ ＣＯ ● ●ｏＯＪ
                                                                                                                                                                                                                              ¨●コ ０●Ｃ０〇一 ︺
                                                                                                                                                                                                                                       ，
                                                                                                                                           ¨０ン●０ 一ＯＮ一
                                                                                                                                                    ●∽                   一ｏＥ ミ
                                                                                           ＱＸШ ∽Ｆ〓 ●０﹄︼ ヽ      ヽｏ Ｏｏ
                                                                                     ∽０＞一
                                                                                        ぃ０ 一          ﹂ Ｏｏｏ●■０卜 一 〓 ７ヽ 一０ コ●０﹄コ“
                                                                                                                                            ０¨●α
                                                                                                                                     Ｎ ﹂０ ［ ¨                                                                               ピく ｍＨ¨
                                                                                                                                                                                                                            て    ∞         ∞ｄＯＮヽいヽＯＨ ¨
                                                                                                                                                                                                                                                     ｏ一ｏ● ＰＣｔａ
                     ＣＯ ﹁ ＣＯ ｒ〓ヒ ●                                       Ｅ ｏｏ ∝ ∝ｃ一
                                                                                  ＞一コ ″ＣＯＥ Ｏｏ●∞                                                                                              つｏだ ｏ′ く ︲ｃ２ ″Ｅ ＤＥ Ｅ く           ＣＯ “ 一
                                                                                                                                                                                                                                   Ｃ       Ｆ こ Ｅく
                                                                                                                                                                                                                                       ，
      Ｏｏゼ ｏ′ ●も ∽ｃ●ｏｏＥ Ｅ ｏ卜︼
       ＮＨ ¨   ｏ﹂ｏつｏ﹂∽ＯＣぅｏ∝ Ｏ
          コくり 一                                                              ｏ﹂ｏ∽一ＣＯＥ ｏ∽０∞                                                                                                              Ｃ っＦ〓 Ｌく
                                                                                                                                                                                                   ＣＯ コ 一                          Ｃぅ Ｆ こ Ｃく
                                                                                                                                                                                                                              ＣＯ ﹁ 一                   ０い
       Ｎ●¨●Ｅ
   ∽ＯＣ 一             ＯＨ ＯＣｏ﹂ｏ工０コ“υ∽りｏ﹂∞                                      ｏいｏ∽ＰＣＯＥ Ｏ∽●∞                                                                                                ∽Ｏｔ Ｏ∽∽０００く Ｏ ｃ● ∽″﹂ｏ﹂ Ｆこ ●０と ﹂        、０ 工ＰＯ                いい
                         ﹂ｏ Ｏ Ｅ   っ ｃ                                  ｏ∽●０工〓ヽ
                                                                             イ′︲０﹂０∽ＰＣｏＥ ｏ∽●∞                                    く ∽い﹂ト                  Ｃ●０
                                                                                                                                                        〓一                    ｙＣ ⊃                  Ｃ ぅはＯ ＣＯエ                   Ｅお ｇ こ
            ¨ Ｃ ｔ Ｏ ＞ Ｏ υ “Ｃ Ｏ Ｅ
   一● ｔ ｏ ∽                             工 υ ∞ “︺“ ﹂ ｏ Ｎ ● コ
                                                                             ｏ﹂ｏ∽ＰＣＯＥ ｏ∽●∞                       〓 っ てど
                                                                                                                 一            理 ﹂０＞工 ｔ Ｅ Ｏ         扇υ一
                                                                                                                                                     も “Ｌ ｃ●ｏ一
                                                                                                                                                             ﹂ＯＥ く         卜ヾＮＯ∞Ｈ∽Ｚ                 Ｃ っ﹂Ｏ ＣＯエ                   Ｅお ｇ こ                 ∞い
                                                                             ｏ﹂ｏ∽一ＣＯＥ ｏ∽０∞                      ■３ Σ          ⊇﹂０＞工 ｔ Ｅ Ｏ          焉υ一
                                                                                                                                                     ぢ ●卜 ｃ８ 一
                                                                                                                                                             ﹂ＯＥ く        Ｎ‘卜∞卜Ｈ∽Ｚ                    ｏこ一
                                                                                                                                                                                                        ∝                       Ｅお 留 こ                 Ｎい
                                                                             ｏ﹂ｏ∽ＰＣＯＥ ０００∞                        ＮＮ             卜 いロト              ∪＞∪ ︲¨﹂００∽ぃｏΣ         ∞０∞∞寸Ｎ¨﹂﹀］                  ０こ一
                                                                                                                                                                                                        ∝                       こ﹂００と﹂
                                                                                                                                                                                                                                ″
                                                                             ｏいｏ∽ＰＣＯＥ ｏ∽０∞                        ＮＮ             ＮＮ∽∝                   場 ∽０∝             ＪＮ∞∞卜〇〇く ０ ト                ０こ一
                                                                                                                                                                                                        ∝                       Ｅお 留 ﹂                 〇い
                                                                             ｏ﹂ｏ∽″ＣＯＥ ００●∞                                       ∞い，
                                                                                                                                   ∝﹂                 ∽Ｅ ﹂く ００﹂           い∞ＨＯ﹂ヽど∞［∞                 Ｃ う∝︶０ 工∽                  一
                                                                                                                                                                                                                                ヒ ﹂●０と ﹂               〇ヾ
＞ Ｏ Ｃ Ｏ ﹂ヽ ３ ∪           Ｃ 、 Ｏ Ｃ ｙ Ｃ つ ﹂０ い ｏ 一Ｏ Ｃ ぅ Ｏ                                                                                                                                            ＞ＯＣＯ﹂﹂コ∪ ∽ ⊃                 ＞ＯＣＯ﹂﹂つ０                ∞ヾ
                 ∽   ⊃                                        ｍ              ＰＣ Ｏ ＣＥ Ｏ い ０ ∞   Ｃ 一 ０ ﹂０ ∽
                           ，
   ｃ２ ＰｃうＥ Ｅ く ﹂０場 ０工ＯＥ ヽ
                        メ ﹂ｏ ｘｏ∞                                            〓０≧‘ 一
                                                                                 ０一０ ﹂０ ０ つ ０ 〇一
                                                                                               ∽                                                                                                    ︶を っＥ Ｅ く
                                                                                                                                                                                                  ＣＯ一                        ＣＯ一
                                                                                                                                                                                                                               ″て っＥ Ｅ く               卜︶
       ０﹂ｏｏ ﹂０３ ｏ Ｏ 工〓 ≧′ 。ｏ一。 ●一∝ エ                                ﹂ｏ ｏ Ｏ 一Ｃｏ﹂﹂ ｏＯ ● Ｃ 一一ｏぃｏ 一
                                                                                              ０ ﹂０ 〇 一 ″∽Ｈ                                                                                            ００ ″Ｏ ωコ                  ００Ｃ０ 〇一
                                                                                                                                                                                                                                      ＞］               Ｏ寸
                                                                                                                                                                                                                               ﹂０夕うＯ Ｅ ｏ∪
        Ｏｒ〓ヒ０つ０一
               ﹂０∽∽●﹂ｏ ИｏＸｏ∞                                                       ﹂０３ ０﹂０                                                                                                   つｏだｏ′ く ︲ｃ２ “を っＥ Ｅ く           ⊆２ ︶そ ぅＥ Ｅ く
                                                                   一二¨〓 ´
                                                                        ヒ一０一
                                                                           ︶００ Ｃ一︲ 一
                                                                                   卜一〇０﹂Ｏｏ∞ 工″ぅ０∽
        Ｏ ｃＥＦ﹂０ つＯＰ﹂ｏ∽∽ｏ ﹂ｏ ∽ｏＸｏ∞                                            Ｅ ｏｏ﹂Ｏｏ∞ ‘″ぅｏ∽                                                                                                                ｃコＥ Ｅ く
                                                                                                                                                                                             つｏゼ ９ ∽く ，ｃ２ ︶一                 Ｅ２ Ｐｔ ＤＥ Ｅ く              寸ヾ
       ＞υＣＯ﹂﹂つＯ ∽ ⊃ ﹂０ ∽ｏ一ＯＣっ∞ ０                                        ｏ﹂ｏ∽ ︺ｏぃｏ ﹁ ´
                                                                                    ヒ ｏｏ﹂００∞ ≧ ′∽                                                                                                 ＞ＯＣＯ﹂﹂うＯ ∽・⊃                  ＞０⊆０﹂﹂つり               ∞ヾ
       ∽ＰｃｏＥ ＤυＯω ИっＯＣ●〓ｏυ望ヽこ                                      ｏ﹂●∽︶ｏ∽ｏ一
                                                                           υＥ Ｏｏ﹂００∞ ヽ
                                                                                     く′∽﹂ｏｏ一
                                                                                           ﹂ ＯＣＮ                                                                                                ∽ＰＣＯ ´
                                                                                                                                                                                                     ヒ う００ の ﹂０三ＰＯ            И“ＣＣ一
                                                                                                                                                                                                                                  ヒ コＵＯ●
                                                                               Ｅ ｏｏ﹂つｏ∞ ヽ
                                                                                        イ′∽                                     〇∞ｍ く ﹁             ∽Ｅ ﹂く ＮＯｃＯＥ 〓           ∞ 倒寸︼い↓                  Ｃ ぅ¨Ｏ Ｃ●エ                  ヒ ﹂●０と ﹂
                                                                                                                                                                                                                                ´                      Ｈヾ
          ∽″０一
             ＯυＯ﹂Ｃコ∝﹂
                    ０ ″ωｙＯ●﹂                                      ﹂０∽∽０﹂Ｏ ω∝﹂０一＞０ ﹂ｏｏ こ ＣＯ Ｅ ｏ ｏ﹂Ｏｏ∞ ＞＞∽                                                                                        ∽“ＣＯ ´
                                                                                                                                                                                                     ヒ っ００ の ﹂０工“〇            ｏＰＣ〇一
                                                                                                                                                                                                                                  ヒ っ０００               〇寸
                         Ｎ●∝●ヽど
                     ぃＯＣ 一                                                     Ｅ ｏｏ﹂Ｏｏ∞ ゝ ∽                                                                                                        ｃ２ Ｐｔ っｒＥ ヒ く              Ｌ２ ´こ ぅＥ Ｅ く              い∞
                                                                                                 ，
〓００ 〓︶ Ｎ ‘〓 ゝ ０寸 一 ０ ∝ ∝ ∽つ 嘔ぅ０∝ ＯＮ
                 コく．
             ，
   ｏＯＣヽ ０∝ＯＣ﹂ 口 ＯＣ ω Ｏ∽●Ｏ ｙＯｏ 一〇                                    卜∞ 一
                                                                       卜一０だ ００ Ｃ一
                                                                                ０“ＣＯＯ ︲ ´
                                                                                        こ ０ ０﹂つ０∞ ＞＞∽                                                                                       ﹂０∽∽０００く ＯＣ ● ∽ゼ ｏ﹂ Ｅ ﹂００﹂こ
                                                                                                                                                                                          ∽０一                                    ﹂０ 〓″〇                 ∞∞
      〇ヾ コ く０ ００だ ｏ∽∽く ИＯｃうｏ∝ ＨＮ                                               ´
                                                                               ヒ ００﹂００∞ ≧′∽                                                                                                          νを っＥ Ｅ く
                                                                                                                                                                                                   ｃｏ一                        ｃｏ一
                                                                                                                                                                                                                                “Ｅ ぅＥ Ｅ く               卜∞
     Ｎ●は Ｏ Ｃ⊆ Ｃ一Ｏｏつ ｏＯ 一Ｏ Ｆ●こ “ ００だ ０∽∽く
∽Ｏ Ｃ 一                                                                ∽ｍ 一
                                                                         ヒ ０〓 〓︶彗       ︲ＰＣＯＥ ゼ ●ＯＥ ｏｕ                                                                                       ００ゼ ０′ く ，ｃ２ ︺ｔ ぅＥ Ｅ く           ｃｐ ︺Ｅ ぅＥ Ｅ く              Ｏｍ
                                                                     ﹂０∽い０﹂０ こ ０一〇，   〓００﹂つｏ∞ ヽ
                                                                                  ０卜 ︲″       Ｓ∽
                                                                              ＰｃｏＥ ｔ ●ＯＥ Ｏ●                       いヽ             Ｎ” 、
                                                                                                                                    く 。﹁            ∽Ｅ ﹂く ＮＯｃｏＥ 〓           Ｎ︼Ｏ ＯＯ寸                  Ｃ コ∝Ｏ Ｃ●エ                  Ｅお ｇ こ                  いい
                                                                     ﹂０いい０﹂０ こ ０一αｏ卜 ︲´
                                                                                      し００﹂つｏ∞ ＞＞∽
          ｃ２ ´を ぅＥ Ｅ く つ０´
                         ﹂ｏ′ く                                    ＞ Ｌ Ｏ Ｃ一      ０ 工∽ ＣＯ ｔ ｃｔＯ ｏ﹂００∞ ＞＞∽
                                                                         〓００ ｏＯ＞一                                                                                                            ００だ０′ く ｔｃ２ 一ｔ ＤＥ Ｅ く                 Ｃ っ Ｆ こ Ｃく
                                                                                                                                                                                                                              ＣＯ ■ 一                    寸∞
       ｃｏ●〓 ﹄ｏいｏ● 、
                  ≧ Ｅ ＣＣョσ お〓﹄●Ｅ ｏＬ                                                 Ｃ〇 一
                                                                                       夕ＯυＯＪ                    ﹄ｏ一 〓●υ           ０﹁Ｏ Σ
                                                                                                                                  一                      ０﹄≧                   ●■ ０∽
                                                                                                                                                                             ■ 一                      ００＞︶０コ∽                      ００＞ト              キ ●●● ●●●コ
                                                                                                                                                                                                                                                    い０コ ●ＯＣＯ﹁一
                                                                                                                                                                                                                                                             ＞︺
                                        υ５﹂。√一
                                  い０日ヾ０ ︵
                                                     、
                                             υ 一●ｏＣＣＹ ● ∽ エタ∞“ ］ Ｈ一ＮＮ                                                     ∞Ｈ●Ｎヽ
                                                                                                                              嗜ヽ●Ｈ                                ０●Ｎち∽                  一●Ｅ ｏ﹁おヨリつΣ く∽
                                                                                                                   ＱＸ］ ∽Ｆ﹄     、      、０ ００
                                                                                                             ∽０ン一
                                                                                                                ∽ｏ 一     ﹄●０﹄一
                                                                                                                             ﹂ ０００●コｏ卜 一 〓 ７ヽいｏ コ ●０﹄コ“
